                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:18-CV-317-BO


MICHELLE MULLEN, Executrix of                )
the ESTATE OF CLAIRE M. MURPHY               )
on behalf of herself and all others          )
similarly situated,                          )
                                             )
       Plaintiff,                            )
                                             )                      ORDER
v.                                           )
                                             )
SABER HEALTHCARE GROUP, LLC,                 )
and FRANKLIN OPERATIONS, LLC                 )
d/b/a Franklin Manor Assisted Living         )
Center,                                      )
                                             )
       Defendants.                           )



       This cause comes before the Court on plaintiff's motion to remand her case to Franklin

County Superior Court. [DE 25]. There are also a number of other pending motions, including two

unopposed motions to seal [DE 34, 55], defendants' two motions to dismiss [DE 39, 65], and

defendants' motion to strike [DE 60]. All of these matters have been fully briefed and are ripe for

disposition. For the reasons that follow, plaintiff's motion to remand [DE 25] is GRANTED,

defendants' motion to strike [DE 60] is DENIED, and the parties' unopposed motions to seal [DE

34, 55] are GRANTED. No action is taken on the pending motions to dismiss.

                                        BACKGROUND

       Plaintiff originally brought her claims in Franklin County Superior Court alongside

several other plaintiffs. That case, Bartels v. Saber Healthcare Group, LLC, 5:16-CV-283-BO,

was removed to this Court and, on October 25, 2016, remanded to Franklin County. On October
25, 2016, plaintiff voluntarily dismissed her claims in Franklin County Superior Court. On

October 24, 2017, plaintiff re-filed the instant action in Franklin County Superior Court. [DE 1-

3]. Since then, the Fourth Circuit has issued a published opinion, Bartels v. Saber Healthcare

Grp., LLC, 880 F)d 668 (4th Cir. 2018), and the action has again been remanded to Franklin

County. A second appeal is currently pending before the Fourth Circuit.

       Plaintiff filed this suit as a putative class action alleging claims arising from defendants'

failure to comply with their contractual and statutory obligations to provide assisted living

services that meet the needs of the residents of defendants' Franklin Manor and Gabriel Manor

adult care facilities. [DE 1-3]. Plaintiff alleges that defendants' facilities have failed and continue

to fail to provide sufficient services to meet the basic needs of their residents, including adequate

bathing and timely provision of medication, and that defendants consistently understaffthe

facilities to the detriment of the residents and in violation of North Carolina law. [DE 57].

Plaintiff brings claims for breach of contract arid unfair trade practices. Id.

        In June 2018, defendants removed this action from Franklin County Superior Court to

this Court on the basis of its diversity jurisdiction as well as the Class Action Fairness Act

(CAFA) of2005. [DE 1]; 28 U.S.C. §§ 1332(d); 1453. Plaintiff timely moved to remand. [DE

25]. Defendants responded in opposition and then moved to dismiss the action entirely under

Federal Rule of Civil Procedure 12(b)(6). [DE 39]. Plaintiff amended her complaint as ofright,

voluntarily dismissing several defendants such that only Saber Healthcare Group, LLC and

Franklin Operations, LLC remain. [DE 57]. Defendants moved to strike certain arguments

plaintiff raised in her reply brief in support of remand, then moved to dismiss some of plaintiffs

claims on the basis of an arbitration clause. [DE 65]. The parties have also filed unopposed

motions to seal. [DE 34, 55].



                                                   2
                                              DISCUSSION

       The question before this Court is the same question that was before the Court last month

in Bartels v. Saber Healthcare Group, LLC, 5:16-CV-283-BO, 2018 WL 5410921, at *1 (Oct.

29, 2018): whether plaintiff has demonstrated that defendants are bound to litigate in Franklin

County by a forum-selection clause such that the action must be remanded. The Court concludes

that plai~tiff has carried her burden and the motion to remand must be granted.

       When a plaintiff seeks to establish that one of the statutory exceptions to jurisdiction under

CAFA applies, and thus that the court should decline to exercise removal jurisdiction over the

case, the plaintiff must establish that the exception applies by a preponderance of the    evidenc~.


See Brinkley v. Monterey Fin. Servs., Inc., 873 F.3d 1118, 1121 (9th Cir. 2017); Mason v.

Lockwood, Andrews & Newnam, P. C., 842 F.3d 383, 388 (6th Cir. 2016) ("party seeking to remand

under an exception to CAFA bears the burden of establishing each element of the exception by a

preponderance of the evidence."); Mondragon v. Capital One Auto Fin., 736 F.3d 880, 884 (9th

Cir. 2013) (district court makes factual findings regarding jurisdiction under preponderance

standard).

       Here, however, plaintiffs burden is instead to show that the forum-selection clause

contained in her contract with Franklin Manor should apply not only to defendant Franklin

Operations, LLC ("Franklin Operations"), a party to the contract, but also to Saber Healthcare

Group, LLC ("Saber"). CAFA provides that only one defendant need consent to removal, and thus

if one defendant is not bound by the forum-selection clause, then removal to this Court was proper

and remand should be denied. 28 U.S.C. § 1332(d). Because whether a forum-selection clause

applies does not implicate the Court's subject-matter jurisdiction, see Bartels, 880 F.3d at 680 ("a

forum-selection clause has nothing to do with subject-matter jurisdiction"), and because a forum-



                                                 3
     I
selection clause "merely determines in what court or court system [] liability" should be decided,

Adams v. Raintree Vacation Exch., LLC, 702 F.3d 436, 441 (7th Cir. 2012), the inquiry required

here should follow the standard for challenging venue under Rule 12. See Sucampo Pharm., Inc.

v. Astellas Pharma, Inc., 471 F.3d 544, 550 (4th Cir. 2006) (consideration of motion to dismiss

pursuant to forum-selection clause should be treated as a Rule 12(b)(3) motion).

         In this circuit, consideration of evidence outside the pleadings is permitted when deciding

a venue challenge, Sucampo, 471 F.3d at 550, and "[t]o survive a motion to dismiss for improper

venue when no evidentiary hearing is held, the plaintiff need only make a prima facie showing of

venue." Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004); see also Aggarao v. MOL Ship

Mgmt. Co., 675 F.3d 355, 365-66 (4th Cir. 2012); Cranford v. Tennessee Steel Haulers, Inc., No.

CV ELH-17-2768, 2018 WL 3496428, at *2 (D. Md. July 20, 2018). If an evidentiary hearing is

held, a plaintiff must demonstrate proper venue by a preponderance of the evidence. Symbology

Innovations, LLC v. Lego Sys., Inc., 282 F. Supp. 3d 916, 925 (E.D. Va. 2017).

         No evidentiary hearing has been granted, but the Court will consider matters outside the

pleadings-including exhibits attached to the remand motion which were developed in Bartels,

the companion action-to determine whether plaintiff has made a prima facie showing that venue

in Franklin County Superior Court is proper. In making that determination, the Court will view the

facts in the light most favorable to plaintiff. Aggarao, 675 F.3d at 366.

         There are two defendants in this action: Saber and Franklin Operations. Plaintiff brings

claims arising from her stays at the Franklin Manor facility and the Gabriel Manor facility. Saber

is the managing member of Franklin Operations, which in turn operates Franklin Manor. Unlike

in Bartels, in this case, plaintiff does not need to establish that each of the three Saber facilities

and their operating companies are all alter egos of one another. Rather, plaintiff need only establish



                                                  4
that Franklin Operations and Saber are alter egos of each other. Defendants concede that plaintiff

and Franklin Operations signed a contract containing the forum-selection clause, so the only

.question is whether the non-signatory Saber is also bound by that forum-selection clause.

        At the outset, the Court notes that defendants' motion to strike is denied. As plaintiff

correctly points out, because the Court has subject-matter jurisdiction and the remand motion is

premised on   venu~,   the Court's inquiry is not limited to the pleadings. Even if plaintiff were to

have raised new arguments in her reply brief, the only defendants before the Court after the

amended complaint are Saber and Franklin Operations, and the Court must consider whether each

is bound by the forum selection clause regardless of the arguments that plaintiff makes in favor of

remand. Plaintiff has not violated Local Rule 7 .1 (g)(l ). The motion to strike is denied.

        Plaintiff argues first that Saber is also a signatory to the Franklin Manor contract, citing the

frequent appearance of Saber's logo on the contract and the signature of an alleged Saber

representative. But, in the alternative, plaintiff advances two principal arguments in favor of

binding Saber to the forum-selection clause as a non-signatory: first, that Saber is "closely related

to the dispute such that it becomes foreseeable that it will be bound to the forum-selection clause,"

citing Hugel v. Corporation of Lloyd's, 999 F.2d 206, 209 (7th Cir. 1993), and second, that Saber

is the alter ego of Franklin Operations. [DE 26, p. 4]. The Court addressed these same questions

in the Bartels case and concluded that Saber was both closely related to the dispute and an alter

ego of the signatory to the forum-selection clause. That remains the Court's position. Following

an exhaustive consideration of the evidence presented, this Court concluded:

        The interrelated corporate and financial structure of the defendant entities is

        sufficient to show at this stage of the proceedings that interests of the defendants

        are "directly related to, if not predicated upon" the interests of Franklin



                                                   5
       [Operations], the signatory to the contract containing the forum-selection clause at

       issue. Lipcon v. Underwriters at Lloyd's, London, 148 F.3d 1285, 1299 (11th Cir.

       1998) (quoting Dayhoff Inc. v. HJ. Heinz Co., 86 F.3d 1287, 1297 (3d Cir.1996)).

Bartels v. Saber Healthcare Group, LLC, 5:16-CV-283-BO, 2018 WL 5410921, at *4 (Oct. 29,

2018). To summarize, the same two individuals, George S. Repchick and William I. Weisberg,

serve as the president and vice president of Saber and Franklin Operations. Each has a fifty percent

interest in Franklin Manor. Saber is the managing member of Franklin Operations. Saber

effectively operates its facilities, including Franklin Manor and Gabriel Manor, thr6ugh

"consulting agreements,'' including the one signed by Franklin Operations. The facilities,

including Franklin Manor and Gabriel Manor, hold themselves out to the public as "Saber

Healthcare Group Assisted Living Communit[ies]." [DE 26-9, 26-18]. Saber and Franklin

Operations share resources, employees, email addresses, and an office. Saber exercised a high

degree of ownership and control over Franklin Operations which extended to hiring, firing,

scheduling, and paying employees. Saber and Franklin Operations are closely intertwined alter

egos of one another and each must be bound by the forum-selection clause.

       As in Bartels, defendants contend that this Court must look to the law of the state of

incorporation to determine whether the corporate veil may be pierced, and must therefore apply

North Carolina, Ohio, and Virginia law to determine whether plaintiff may pierce the corporate

veil of the defendants and find that they are alter egos. Defendants further contend that Ohio law's

bar on "sister piercing" would prohibit veil piercing in this context. North Carolina courts, whose

law this Court must apply in determining choice-of-law issues, have not, however, ruled

definitively on whether North Carolina law or the law of the state of incorporation applies to this

inquiry. Strategic Outsourcing, Inc. v. Stacks, 176 N.C. App. 247, 252 (2006); see also Excel



                                                 6
Staffing Serv., Inc. v. HP Reidsville, Inc., 172 N.C. App. 281, 287 (2005) (applying North Carolina

law to Georgia corporation); Insight Health Corp. v. Marquis Diagnostic Imaging ofN Carolina,

LLC, No. 14 CVS 1783, 2018 WL 2728782, at *9 (N.C. Super. June 5, 2018); but see Sky Cable,

LLC v. DIRECTV, Inc., 886 F.3d 375, 386 (4th Cir. 2018) ("The law of the state in which an entity",

is incorporated generally governs the question whether a court may pierce an entity's veil.");

Dassault Falcon Jet Corp. v. Oberflex, Inc., 909 F. Supp. 345, 349 (M.D.N.C. 1995) (opining that

North Carolina Supreme Court would adopt a rule that law of the state of incorporation would

apply when determining whether corporate veil could be pierced).

       Because North Carolina state courts have applied North Carolina law when considering

whether to pierce the veil of a foreign corporation, this Court will again do the same. Under North

Carolina law, the presence or absence of a particular factor is not determinative, and the alter ego

or instrumentality theory of liability is an equitable one which aims to place the burden of loss on

the party who should be held responsible. Glenn v. Wagner, 313 N.C. 450, 458 (1985). Plaintiffs

evidence of interrelated corporate structure, commingled funds, and Saber's domination or control

over the day-to-day activities of Franklin Manor is sufficient to make a prima facie showing that

Saber and Franklin Operations were, in fact, alter egos of one another. Moreover, where, as here, '

multiple corporations have "functioned as a single business enterprise in substance, if not in form,"

id. at 459, North Carolina courts have permitted the corporate veil to be pierced. See also S. Shores

Realty Servs., Inc. v. Miller, 796 S.E.2d 340, 352 (N.C. Ct. App. 2017) (fact that separate LLC

was formed to manage thirteen individual rental properties is evidence from which reasonable fact

finder could conclude business enterprise was excessively fragmented); Microspace Commc 'ns

Corp. v. Guest-Tek Interactive Entm't, LTD, No. 5:14-CV-535-F, 2015 WL 4910134, at *3

(E.D.N.C. Aug. 17, 2015) (companies that advertised in a way that made them appear to be the



                                                 7
same, had identical corporate leadership, and intermingled bills were properly considered a single

business enterprise).

       Saber and Franklin Operations, the only remaining defendants, are alter egos of each other.

Franklin Operations signed a contract with plaintiff that contained a forum-selection clause

requiring litigation to take place in Franklin County Superior Court. See Bartels, 880 F.3d at 681.

Saber must also be bound by that forum-selection clause. As venue is appropriate in Franklin

County, plaintiffs motion to remand must be granted.

                                         CONCLUSION

       For the above reasons, the Court holds that plaintiff has satisfied her burden to show that

the defendants should both be bound by the Franklin Manor forum-selection clause. Plaintiffs

motion to remand [DE 25] is GRANTED and this action is remanded in its entirety to the Superior

Court of Franklin County, North Carolina. Defendants' motion to strike [DE 60] is DENIED. The

unopposed motions to seal [DE 34, 55] are GRANTED. The Court declines to rule on the pending

motions to dismiss [DE 39, 65], preserving them for the Franklin County court.



SO ORDERED, this..         day of December, 2018.




                                             ~tv.i5l!
                                                                         DISTRIC~DGE
                                             TERRENCE W. BOYLE
                                             CHIEF UNITED STATES




                                                8
